COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-18-00463-CV
Style:                   Sherry Antoinette Smith v. Mohammad Hamid Payandeh
Date motion filed*:      June 14, 2018
Type of motion:          Motion for Extension of Time to File Brief
Party filing motion:     Pro se Appellant Sherry Antoinette Smith
Document to be filed:    N/A

If motion to extend time:
       Original due date:                  N/A
       Number of extensions granted:           0         Current Due Date: N/A
       Date Requested:                     N/A (60 days requested)

Ordered that motion is:
       Granted in part
       Denied (without prejudice)
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Although the court reporter’s June 5, 2018 info sheet states that the reporter’s record
       has not been filed due to a lack of request and payment by appellant, the clerk’s record
       has not been filed and is due by July 2, 2018. Accordingly, appellant’s extension
       request is denied without prejudice to refiling after the clerk’s record and, if
       requested, the reporter’s records are filed. See TEX. R. APP. P. 38.6(a) (stating that
       appellant’s brief will be due 30 days after later of filing of clerk’s or reporter’s record).

Judge’s signature: /s/ Laura C. Higley
                   

Date: June 19, 2018




November 7, 2008 Revision